DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	The receipt of the list of claims and Applicant’s Remarks submitted 02/19/2021 is acknowledged. 
Status of claims
	Claims 1, 2, 4-13 and 15 are pending in the application.
	Claims 3 and 14 were previously cancelled.
	No new amendments to the claims submitted in the current response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-13 and 15 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In accordance with MPEP 714.02 applicants is required to specifically point out support for the generic concept of claim 1 using the expression “wherein said method is implemented without the use of imaging techniques”. This is a new matter rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al., Litmus Paper Helps Detect Potential Pancreatoenterostomy Leakage, Am J Surg. 1998;175:227–228 (hereinafter Yamaguchi) in view of Gillams et al., Diagnosis of Duct Disruption and Assessment of Pancreatic Leak with Dynamic Secretin-Stimulated MR Cholangiopancreatography, AJR 2006; 186:499–506 (hereinafter Gillams) and further in view of Boismenu et al. US 20050002922 (hereinafter Boismenu)..
	Regarding claims 1, 11 and 15, Yamaguchi teaches detecting pancreatic ductules on the cut surface of surgical procedure. These cut surfaces cause ductal leaks during surgery in a 
One or 2 minutes later, the pancreatic juice flows out rapidly. The cut surface is wiped with dry gauze and filter paper several times. The cut edge is covered with the red litmus paper. the transected pancreatic ductules become to be identified as blue spots on the paper (see Figure 2). The blue spots correspond to transected pancreatic ductules and are transfixed with coated Vicryl (page 227); (Vicryl is a type of suture). Regarding claim 2, the reference teaches the procedures is useful during pancreatectomy. 
	Although the reference does not specify the pancreatic ductal defect in the pancreobiliary duct, it is noted that pancreobiliary duct is one of the pancreatic ducts where it merges with biliary duct. The pancreobiliary duct is the same as all other pancreatic ducts and should have all of characteristics of the other pancreatic ducts. 

    PNG
    media_image1.png
    409
    791
    media_image1.png
    Greyscale


	Gillams studied the role of secretin MR cholangiopancreatography in diagnosing patients with suspected pancreatic duct disruption. Gillams demonstrated that secretin could detect the leakage of multiple cases of pancreatic disorders "Trauma Group" (see table 1). Regarding the doses and type of secretin recited in instant claims 1, 4-5 and 7-9 secretin was administered in a dose of 0.1 mL/kg “Secrelux” which is porcine synthetic secretin (page 500, right column). administered as IV injection (page 500). Note that the doses recited in the references Yamaguchi and Gillams are in U and mL/kg units while instant claims 1 and 4-5 are expressed in mcg/kg. However, it is noted that since the secretin is the same drug and is used in the same method of detecting ductal leak in the same human subjects, the disclosed doses meet the claim.
It would have been obvious to a person having ordinary skill in the art to combine the teaching of doses of secretin taught by Gillams, in a surgical settings such as pancreatectomy to visually advance detecting the ductal leaks as taught by Yamaguchi who also taught repairing the leak in the same setting. The person having ordinary skill would be motivated to optimize the dose of secretin because the amount of secretin is expected to vary with the age of the patient, stage of the advancement of the condition, and the type and concentration of formulation applied. Appropriate amounts in any given instance will be readily apparent to those skilled in the art or can be determined by routine experimentation.
Neither of the references teaches the naturally occurring secretin of claim 6, the synthetic human secretin recited in claim 10, the oral administration recited in claim 12 and the carriers recited in claim 13.
Boismenu discloses that Food and Drug Administration has already approved secretin as safe for use in humans as part of a diagnostic procedure for pancreatic function [0157]. The reference teaches that secretin and secretin analogs can be administered orally and may contain a carrier or excipient such as polyvinylpyrrolidone, hydroxypropyl methyl cellulose 
It is noted that although Boismenu does not specifically disclose pancreatic surgery, the limitations being obviated hereby are in relation with finding the proper type of secretin, the suitable pharmaceutical carrier for administering secretin and an alternative method of administration to extend the options of patients and/or practitioners.
Therefore it would have been obvious to a person having ordinary skill in the art at the time the current invention was made to follow the disclosure made by Boismenu using carriers such as PVP and cellulose derivatives and combine it with the disclosure taught by Yamaguchi as modified by Gillams disclosed doses to expand on the dosage forms of secretin and thus obtain an orally administered secretin which is an easier approach to administer pharmaceutical compositions and which facilitate administering to children. The skilled artisan would have expected success in performing a method of identifying leak in a pancreatic ducts which includes the pancreaticobiliary ducts without the need of imaging technique and repairing said leak defect during the surgery without the need for a second surgery. 

Claims 1, 2, 4-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnum et al., The use of pancreatic ductoscopy in the operative management of benign and malignant pancreatic disorders, Surg Endosc (1995) 9: 53-55 (hereinafter Barnum) in view of Yamaguchi in view of Gillams and further in view of Boismenu.
Regarding claims 1 and 2 Branum teaches the use of pancreatic ductoscopy in the operative management of benign and malignant pancreatic disorders. The reference states that direct visualization of the pancreatic duct was helpful in decision making during complex pancreaticobiliary operations including pancreaticoduodenectomy (abstract). Regarding the new direct visualization of the pancreatic duct was helpful in decision making during complex pancreaticobiliary operations including pancreaticoduodenectomy (abstract). 
Barnum lacks the teaching of repairing the leakage defect during the same settings of surgery as recited in claim 1 and also the approach of repair as recited in claim 15.
Yamaguchi teaches using secretin to identify ductal leaks. The reference teaches that an intravenous injection of secretin increased the secretion of the pancreatic juice and the concentration of HCO3 of the pancreatic juice (page 227, right column). The reference also teaches that when a leak is detected during pancreatectomy, the transected pancreatic ductules and are transfixed with coated Vicryl (page 227); (Vicryl is a type of suture). 
It would have been obvious to a person having ordinary skill in the art to repair the leakage detected by directly visualizing the pancreobiliary duct in the method taught by Barnum using Vicryl suturing to avoid resolving the complications in the postoperative period with delay of 14 days as disclosed by Barnum.
Barnum and Yamaguchi did not disclose administering secretin in the doses and types recited in claims 4-5, 7-9.
Gillams teaches that the causes of pancreatic duct disruption include acute pancreatitis, chronic pancreatitis, surgery, and trauma. The reference studied the role of secretin MR cholangiopancreatography in diagnosing patients with suspected pancreatic duct disruption. Gillams demonstrates that secretin could detect the leakage of multiple cases of pancreatic 
It would have been obvious to a person having ordinary skill in the art to combine the teaching of the use of secretin taught by Gillams, follow the guidance given for the dose administered in surgical settings such as pancreaticoduodenectomy to visually advance detecting the ductal leaks as taught in Barnum in light of the teaching of Yamaguchi who disclosed repairing the leak in the same setting. The person having ordinary skill would be motivated to optimize the dose of secretin because the amount of secretin will vary with the age of the patient, stage of the advancement of the condition, and the type and concentration of formulation applied. Appropriate amounts in any given instance will be readily apparent to those skilled in the art or capable of determination by routine experimentation.
None of the references teaches the naturally occurring secretin of claim 6, the synthetic human secretin recited in claim 10, the oral administration recited in claim 12 and the carriers recited in claim 13.
Boismenu discloses that Food and Drug Administration has already approved secretin as safe for use in humans as part of a diagnostic procedure for pancreatic function [0157]. The reference teaches that secretin and secretin analogs can be administered orally and may contain a carrier or excipient such as polyvinylpyrrolidone, hydroxypropyl methyl cellulose among others [0143, 0144 and 0151]. Regarding claim 9, the reference also teaches that the invention includes the use of polypeptides that have a sequence substantially identical to 
It is noted that although Boismenu does not specifically disclose pancreatic surgery, the limitations being obviated hereby are in relation with finding the proper type of secretin, the suitable pharmaceutical carrier for administering secretin and an alternative method of administration to extend the options of patients and/or practitioners. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the current invention was made to follow the disclosure made by Boismenu using carriers such as PVP and cellulose derivatives and combine it with the disclosure taught by Branum as modified by Gillams to expand on the invention and thus obtain an orally administered secretin which is an easier approach to administer pharmaceutical compositions. 
Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. Applicant argues that:
Rejection under 35 U.S.C. §112
Applicant argues that the support for the amendment may be found in at least paragraphs [007] and [0011] of the published application where the disadvantages of the use of imaging techniques in diagnostic and surgical procedures are discussed, and the advantages of performing the method of the invention without such imaging techniques are described, respectively. Accordingly, Applicant submits that this rejection is overcome.
The arguments are not persuasive because the paragraphs cited by Applicant teaches generally the disadvantages of the prior art. Those paragraphs do not teach clearly the exclusion of imaging techniques. Note that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. In accordance with MPEP 714.02 applicants is required to specifically point out support for the generic concept 
Rejection under 35 U.S.C. §103 as unpatentable over Yamaguch in view of Gillams and further in view of Boismenu
Yamaguchi et al. discloses use of litmus paper to identify leaks during or after pancreatic surgery and following administration of secretin which stimulates the secretion of alkaline pancreatic juice. Gillams discloses diagnosis of duct disruption and assessment of pancreatic leak with secretin-stimulated MR cholangiopancreatography. Imaging techniques (MRI) were employed to analyze the results.
The arguments are confusing, Yamaguchi identified the leaks using litmus paper, no imaging technology was used, only visual detection. As per Gillams, the reference is relied upon for teaching the secretin type and doses recited in claims 4-5 and 7-9. 
Applicant argues that the claimed invention is distinguishable over the combination of Yamaguchi and Gillams because the present invention requires no visual aids such as litmus paper. Only the naked eye or a non-imaging device such as a microscope to assist the naked eye is required. Such an implementation is not disclosed or appreciated by Yamaguchi and Gillams.
The arguments are not persuasive because the claims do not exclude visual aids as Applicant argues, the claims exclude imaging techniques. Visual aids can be a litmus paper as used by Yamaguchi, magnifying lenses, etc. These are not considered imaging techniques. 
Rejection under 35 U.S.C. §103 as unpatentable over Barnum in view of Yamaguchi, Gillams and further in view of Boismenu 
Applicant argues that Barnum makes no mention at all of treating the leak with secretin, much less treating post operation as disclosed and particularly claimed in claim 1, where 
The arguments are not persuasive because Barnum is relied upon for teaching that direct visualization of the pancreatic duct was helpful in decision making during complex pancreaticobiliary operations including pancreaticoduodenectomy. Further, Yamaguchi teaches using secretin to identify ductal leaks. and that when a leak is detected during pancreatectomy, the transected pancreatic ductules and are transfixed with coated Vicryl. Also, Gillams demonstrates the doses and type of secretin suitable for use. 
Applicant argues that Gillams and/or Yamaguchi do not cure the deficiencies of Branum because Gillams, while disclosing use of secretin, performs treatment with secretin post-operation and the results are analyzed using imaging techniques. This is in stark contrast to the present invention where the treatment and repair is performed during an operation and without the use of imaging techniques, as claimed in the present invention. At best, Gillams discloses the problem that the Applicant has solved by the method of the present invention.
The arguments are not persuasive because currently, in light of relying upon Yamaguchi, Gillams is relied upon for teaching the doses of secretin recited in claims 4-5 and the types of secretin recited in claims 7-9. 
Applicant argues that the present invention offers the advantage of identifying and repairing ductal leaks in real time during surgery, prior to closing of the abdominal cavity, and without the use of imaging techniques, in order to minimize additional surgeries, provide faster recovery, and prevent additional trauma to the patient. Applicants therefore submit that such a method is not disclosed or suggested by the combination of Branum and Yamaguchi and Gillams and Boismenu, and therefore the invention cannot be said to be obvious over this combination of references.
The arguments are not persuasive because, as noted in the Office Action, Yamaguchi teaches repairing the duct during the surgical procedure (see page 54, right column). Barnum and Yamaguchi discloses the possibility of direct visualization of the pancreatic duct leak without imaging during the surgery time as disclosed in the current claims as amended. Barnum discloses that the direct visualization was helpful in decision making during complex pancreaticobiliary operations including pancreaticoduodenectomy (abstract). Further, Gillams is relied upon for teaching the effective doses and types of secretin. Thus, Branum teaches that direct visualization of the pancreatic duct was helpful in decision making during complex pancreaticobiliary operations including pancreaticoduodenectomy. Yamaguchi teaches injecting secretin, detecting and repairing leakage. Thus, the combination of the references obviates the claims properly. 
_______________________________________________________________________
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NABILA EBRAHIM/
Examiner, Art Unit 1615
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615